Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
2.	The preliminary amendment of 12/24/2020 is acknowledged. Claims 8 and 32-47 have been 
canceled. Claims 1, 11, 14, and 67 have been amended. Claims 1-7, 9-31, and 48-78 are pending.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-7 and 9-15, drawn to a method of generating antibodies for treating Parkinson’s disease (PD). 

Group II, claim(s) 16-31, drawn to a method for identifying potential therapeutic agents for treating PD

Group III, claim(s) 48-56, drawn to a method of diagnosing or monitoring disease progression in patients with PD.

Group IV, claim(s) 57 (in part), 58, 60 (in part), and 61, drawn to an engineered cell.

Group V, claim(s) 57 (in part), 59, 60 (in part), and 62, drawn to a transgenic non-human animal.

Group VI, claims(s) 63-78, drawn to a method of generating small molecules for treating PD.


4.	The inventions listed as Groups I-VI do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I recites the special technical feature of generating antibodies for treating Parkinson’s disease (PD), which is not required by the other methods of Groups II, III and VI.

Group II recites the special technical feature of identifying potential therapeutic agents for treating PD, which is not required by the other methods of Groups I, III and VI.

Group III recites the special technical feature of diagnosing or monitoring disease progression in patients with PD, which is not required by the other methods of Groups I, II and VI.

Group IV recites the special technical feature of an engineered cell, which is not required by the methods of Groups I, II, III, and VI, and the other product of Group V.

Group V recites the special technical feature of a transgenic non-human animal, which is not required by the methods of Groups I, II, III, and VI, and the other product of Group IV.

Group VI recites the special technical feature of generating small molecules for treating PD, which is not required by the other methods of Groups I-III.


5.	Claims 60 and 62 are anticipated by Graham et al (J Neurosc Res 88: 1777-1783, 2010). 
6.	Graham et al teach that genetic mutations (A53T, A30P) associated with α-synuclein gene are involved in the pathogenesis of PD. The reference teaches breeding of transgenic mice (non-human animal or rodent) comprising hA53T mutant human α-Syn gene (transgene encoding α-Syn derived polypeptide), wherein homozygous mice expressing the mutant develop motor impairments and α-Syn accumulation in the brain (Abstract; page 1778, col 1, para 1-3). Since the A53T mutant transgenic mice exhibit a behavior phenotype, the mutation in the α-Syn gene inherently implies that it will be present in the protein as well. The reference does not teach that the α-Syn variant is “prone to adopt a distinct and nonfibrillar α-syn conformation and mitotoxicity” (as recited at the end of claim 60), however, this would be an inherent property. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir.1990). See MPEP 2112.01. The reference therefore, anticipates the invention.




Species Election

7.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  


A) Immunogen composition

If applicant elects Inventions I or VI, one species of immunogen composition, must also be selected to be considered responsive.	
The species are as follows:
	a) Polypeptide
	b) Polymer
The claims are deemed to correspond to the species listed above in the following manner:

Claim 1, 63

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above immunogen compositions have a characteristically different structure from one another and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of (a) is a polypeptide which is not shared by the other species.


B) Detecting or inhibiting action
If applicant elects Inventions II, III or VI, one species of immunogen composition, must also be selected to be considered responsive.
The species are as follows:
	c) Formation of phosphorylation of ACC aggregates
	d) Phosphorylation of GSK3β
	e) MAPKs
	f) JNK
	g) ERK5
	h) Formation of phosphorylated tau aggregates



Claims 20-22, 52-54, 69-71

The following claim(s) are generic: 16, 48 and 63.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: Each of the above detecting or inhibiting actions mediated by α-Syn derived variant or polypeptide involves characteristically distinct pathways and molecules from one another 
and, therefore, represents a patentably distinct invention and would require a separate search of the art that would be burdensome to the examiner. For example, the special technical feature of (c) is “Formation of phosphorylation of ACC aggregates” which is not shared by the other species.


8.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
9.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


10.	In response to this Office Action/Election requirement, applicant must elect one from Groups I-VI, and must additionally elect a species of ‘immunogen composition’, and ‘detecting or inhibiting action’, for consideration.
11.	Applicant is advised that in order for the reply to this requirement to complete it must include an election of the invention to be examined even though the requirement be traversed (37 C.F.R. 1.143).
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. 1.48 (b) if one or more of the currently 

Notice of Rejoinder

13.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
14.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.


Advisory Information

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITI DUTT whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A. D./
Examiner, Art Unit 1649
30 December 2021




/GREGORY S EMCH/Primary Examiner, Art Unit 1699